Citation Nr: 1309789	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability of the bladder as a result of treatment by the VA in 2006. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, J.A.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active military service from September 1951 to July 1955. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran appealed, and in May 2011, the Board denied the claim.

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In June 2012, the Court issued an Order and a Memorandum Decision that vacated the Board's May 2011 decision.  

In March 2010, the Veteran was afforded a hearing before Matthew Tenner, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b)  (West 2002). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A review of the Court's June 2012 decision shows that it determined, in part, that the Board had failed to "discuss the issue of informed consent."  The Court stated that it could not assess, in the first instance, whether there was substantial compliance with the requirements of 38 C.F.R. § 17.32, "as the record contains only an indication that informed consent was obtained to administer a thrombin injection as part of the treatment of the swollen leg."  The Court further stated, "The record contains nothing indicating that informed consent was obtained with respect to the placement or maintenance of the Foley catheter."  

In adjudicating cases concerning section 1151, VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.  

No signed consent forms are currently of record.  Accordingly, a remand is required for an attempt to obtain all available evidence pertaining to the consent issue. 
On remand, an attempt should be made to obtain a copy of all signed consent forms during the relevant time period (i.e., between March and May of 2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Loma Linda VA Medical Center (VAMC) and request any and all consent forms signed by the Veteran (or any legal guardian) during the course of his treatment between March and May of 2006, and associate those records with the claims files.  If no consent forms are obtained, the reasons for this should be documented in the claims files. 

2.  After undertaking any other development deemed appropriate, consider the issue on appeal in light of all information or evidence received, to include the issue of whether or not there was substantial compliance with the informed consent requirements at 38 C.F.R. § 17.32.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



